DETAILED ACTION
	This office action is in response to the application filed 02/09/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a transient compensation circuit configured to adjust an offset of the differential amplifier based on the signal at the controlling terminal of the pass transistor in response to a load transient” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 17 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “preventing the pass transistor from turning OFF completely in response to the first load transient so that the voltage regulator can respond more quickly to a second load transient, the first load transient and the second load transient being back-to-back transients” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 19 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a transient compensation circuit configured to adjust an offset of the error signal to an adjusted value to prevent the temporary change in the output voltage from turning the pass transistor completely OFF” in combination with the additionally claimed features, as are claimed by Applicant.

Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0303014, US 2016/0299518, US 2014/0375289, US 2014/0217999, US 2013/0069607, and US 2012/0013317 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838